This cause is pending before the court upon the filing of a certification of default by the Board of Commissioners on Grievances and Discipline.
Upon consideration of relator’s motion to initiate default proceedings, it is ordered by the court that the motion is granted. This matter is remanded to the board for further proceedings under Gov.Bar R. V(6a)(7).
The court further orders that the interim default-judgment suspension imposed against respondent on January 8, 2014, shall remain in place while this matter is pending before the board. Proceedings before this court in this case are stayed until further order of this court.